HARPER, J.
Appellant was tried upon complaint and information charging him with being a vagrant, in that he habitually associated with prostitutes, and habitually loitered in and around houses of prostitution. Upon a trial he was convicted, and his punishment assessed at a fine of $100.
There are neither bills of exception nor a statement of facts in the record. The indictment charges an offense, and the court submits this offense in his charge to the jury. It is presumed that the court submitted the law, and all the law, applicable to the testimony.
The judgment is affirmed.